REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 5-11, 23-24, drawn to a vector comprising a polynucleotide encoding a glutamine synthetase with reduced activity relative to a wild type glutamine synthetase and kits comprising said product.
Group II, claim(s) 2, 12-15, 17, 20-22, drawn to a vector comprising a polynucleotide encoding a glutamine synthetase with reduced activity and at least one polynucleotide encoding a polypeptide of interest, and a method of recombinantly producing said protein of interest.
 	In addition to inventions listed as Groups I-II above, the invention of Group I is additionally and independently directed to a vector comprising a polynucleotide encoding a glutamine synthetase of a separate structure and function as following:

2) A glutamine synthetase having SEQ ID NO: 2,
3) A glutamine synthetase having SEQ ID NO: 3, and
4) A glutamine synthetase having SEQ ID NO: 4.
When electing the invention of Group I, applicant is required to additionally elect an invention from Groups 1-4 as well. This is not a species election.
The groups of inventions listed as I-II above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The inventions of Groups I-II above share a common special technical feature namely, a vector comprising a polynucleotide encoding a glutamine synthetase with reduced activity relative to a wild type glutamine synthetase (or methods of use thereof).
 However, said special technical feature was known in the prior art before the filing of this application (see Dhalla et al., Protein Science, vol.3, 476-481, 1994, cited in the IDS). 
Therefore, the unity of invention is lacking and the claims are restricted as shown above.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of separate structure (or DNA encoding them or a method of use thereof) are as follows: 
a) a glutamine synthase comprising a mutation at position 134,

c) a glutamine synthase comprising a mutation at position 249,
d) a glutamine synthase comprising a mutation at position 63,
e) a glutamine synthase comprising a mutation at position 305,
f) a glutamine synthase comprising a mutation at position 192,
g) a glutamine synthase comprising a mutation at position 255,
h) a glutamine synthase comprising a mutation at position 336,
i) a glutamine synthase comprising a mutation at position 324,
j) a glutamine synthase comprising mutations at positions 134 and 136,
k) a glutamine synthase comprising mutations at positions 63 and 162,
l) a glutamine synthase comprising mutations at positions 192 and 262, and 
m) a glutamine synthase comprising mutations at positions 192, 324 and 262.
Etc.
For purposes of brevity all tens and tens of species embraced within the scope of the claims are not spelled out.
Applicant is required, in reply to this action, to simultaneously elect a single species from groups a)-m) above, a single invention from Groups I-II above and a single invention from Groups 1-4 (when applicable)  to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Currently, the following claim(s) 1-3, 5-15, 17, 20-24 are generic.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656